Citation Nr: 1302474	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to recognition of a common law marriage between the Veteran and MJC for the purpose of an increased rate of compensation.  

2.  Entitlement to service connection for arthritis of the right foot to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part, denied service connection for the disabilities indicated above.  A September 2009 letter denied recognition of a common law marriage between the Veteran and MJC for the purpose of an increased rate of compensation.

The Veteran now lives within the jurisdiction of the VA RO in Louisville, Kentucky.

In July 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran and MJC have not met the requirements for a "common law marriage" (i.e. an "informal marriage") under relevant State law, and for VA purposes, cannot be recognized as having a valid "marriage" for the purposes of payment of monetary benefits. 


CONCLUSION OF LAW

The criteria for recognition of a common law marriage between the Veteran and MJC for the purpose of an increased rate of compensation have not been met.  38 C.F.R. §§ 3.1, 3.50, 3.205 (2012); Mo. Rev. Stat. § 451.040. 1, 4 (2012); Ky. Rev. Stat. Chapter 402 (2012); La. Civ. Code Ann. Art. 86, 87, 91 (2012); Ga. Code Ann § 19-3-1.1 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, these statutory and regulatory notice and duty to assist provisions are not applicable in this case as the claim is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded the opportunity to provide testimony and written argument related to his claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection for a right foot disability was established in August 1994.  The record reveals that the Veteran was a resident of Kansas City, Missouri at that time.  

The record reflects that the Veteran was a resident of the state of Louisiana in April 2009.  In September 2009, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  On this form he indicated his prior marriage had ended by divorce in January 1994.  He further indicated that he entered into a "common law relationship" with MJC in October 1994 in Kansas City, Missouri.  On this form he further indicated that he did not live with his spouse and that he did not have any children as dependents.  

In a September 2009 letter, the RO denied the Veteran's claim for recognition of the a common law marriage to MJC for the purpose of an increased rate of compensation.  In October 2009, the Veteran filed his notice of disagreement with this decision.  The record reflects that he was still residing in Louisiana at this time.  

In February 2011, the Veteran filed his substantive appeal; the Veteran was still a resident of Louisiana at this time.  In his appeal he stated that "my spouse and I have been together for 15 years.  We have held ourselves out as husband and spouse.  We have intermingled monies/funds.  We are together on our bank account.  We are together on contracts/lease.  We have lived together in the State of Missouri, Louisiana and the State of Georgia where common law marriage is recognized.  We celebrate ou[r] anniversary.  She is on my life insurance, accident insurance and my AARP as my spouse."  

By June 2011, the Veteran had moved to Kentucky.  In July 2011, the Veteran presented sworn testimony before the undersigned Veterans Law Judge.  At the hearing, the Veteran's representative asserted that the Veteran and MJC had children together.  While this testimony was offered at hearing, no documentation has been submitted which supports that MJC and the Veteran have children together.  In fact, the September 2009 VA Form 21-686c specifically indicated that the two did not have any children together.  

The Veteran has claimed that he and MJC are married under common law and that accordingly an increased rate of compensation is warranted in his case for his spouse.  He asserts that MCJ is legally his wife and is entitled to recognition as such for the purposes of the payment of VA benefits. 

For VA purposes, a "spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage," under this regulatory definition, means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j). In this case, the place of alleged marriage and the place where the alleged rights to benefits accrued is, purportedly, Missouri. 

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1).  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

In light of the above, the first inquiry as to whether a "marriage" exists between the Veteran and MJC is to determine whether there is a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  According to the September 2009 VA Form 21-686c, this place is Missouri.  Specifically, this form indicates that the two entered into a common law relationship in October 1994, but this form also indicates that the two were not living together.  Missouri state law does not recognize common law marriage.  The statues specifically indicate that "common-law marriages shall be null and void."  Mo. Rev. Stat. § 451.040. 1, 4 (2012).  Accordingly, the Veteran and MJC were not married at this time.  

In September 2009, when the Veteran filed the VA Form 21-686c, he was a resident of the State of Louisiana.  Review of the Louisiana Civil Code shows that this state also does not recognize common law marriage.  See La. Civ. Code Ann. Art. 86, 87, 91 (2012).

On his substantive appeal, the Veteran asserted that he and MJC "have lived together in the  . . . State of Georgia where common law marriage is recognized."  This misrepresents the controlling Georgia State Law which states that "no common-law marriage shall be entered into in this state on or after January 1, 1997.  Otherwise valid common-law marriages entered into prior to January 1, 1997, shall not be affected by this Code section and shall continue to be recognized in this state."  Ga. Code Ann § 19-3-1.1 (2010).  Except for the ;Veteran's assertions, there is no other evidence of record that supports that he ever lived in the State of Georgia with MJC.  While he asserts that he entered into a common law marriage with MJC in 1994 in Missouri, such a marriage is not valid under the law of Missouri.  At present Georgia does not recognize common law marriage, and there is no evidence that the Veteran and MJC entered into an otherwise valid common-law marriage prior to January 1, 1997, which would have permitted recognition of such marriage by Georgia.  

Finally, the Veteran is presently a resident of Kentucky.  Common law marriage is not recognized by the State of Kentucky.  Ky. Rev. Stat. Chapter 402 (2012).  

The Veteran asserts that he entered into a common law marriage with MJC in Missouri in 1994.  He further asserts that as some point in his relationship with MJC that they lived in a state which recognizes common law marriage.  Based on this he asserts that entitlement to recognition of the a common law marriage between the Veteran and MJC for the purpose of an increased rate of compensation is warranted.  Missouri, Louisiana, and Kentucky are the three states where it is documented that the Veteran has lived since 1994.  The controlling state law is clear that none of these three states recognize common law marriage so that the Veteran and MJC could not have entered into such a relationship while residing in any of these states.  To the extent that an otherwise valid common-law marriage entered into prior to January 1, 1997, is recognized by the State of Georgia, there is no credible evidence supporting that the Veteran ever resided in Georgia.  Moreover, since the alleged common law marriage began prior to 1997 in a state that does not recognize such marriage, it still was not a valid common law marriage for Georgia to recognize.

In conclusion, the Veteran asserts that he is married to MJC in a common law marriage.  His only support for this assertion is his claim that at some point he lived in a state which permits common law marriage.  As demonstrated above, he has not.  Accordingly, the Veteran and MJC are not married within the criteria set forth under VA regulations or under the controlling state law of the four states at issue.  The Veteran has made contradictory assertions indicating on the September 2009 VA Form 21-686c that he and MJC did not have children together, then indicating at the 2011 hearing that they did.  Despite the Veteran's assertions to the contrary, he did not enter into a common law marriage with MJC.  The controlling state law for the four states where the Veteran resided, or may have resided, during the period in question do not provide for common law marriage.  A valid marriage does not exist for the purposes of 38 C.F.R. § 3.1(j).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board concludes that a marriage between the Veteran and MJC may not be recognized for the purpose of VA benefits.  


ORDER

A common law marriage between the Veteran and MJC may not be recognized for the purpose of an increased rate of compensation; the appeal is denied.


REMAND

The Veteran claims entitlement to service connection for arthritis of the right foot to include as secondary to a service-connected disability; a right knee disability; and a low back disability to include as secondary to a service-connected disability.

In July 2011 the Veteran testified at a hearing before the undersigned Veteran's Law Judge.  He testified that he was receiving current treatment at VA medical facilities for the claimed disabilities.  The record only contains VA treatment records up to 2008.  Complete copies of the Veteran's VA treatment records must be placed in the record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At the July 2011 hearing, the Veteran also testified that he had a recent orthopedic examination by a private physician.  The record was held open for 30 days for him to submit the private records.  The claims file reflects that instead of submitting the records, he provided a release authorization to obtain additional private medical records with his waiver of his right to RO consideration of the "evidence" in the first instance.  Since the case must be remanded for other reasons, attempts to obtain the private medical records should be made on remand.  

Review of the service treatment records reveals treatment for complaints of knee pain and low back pain.  Despite this evidence and the Veteran's lay statements as to symptoms of current knee and back disorders, the Veteran was not afforded a VA examination for these disabilities.  The VA foot examination of record is inadequate as it indicates no history of foot trauma, despite such a history being documented in the service treatment records.  Accordingly, additional VA examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Additional examination is required, as the most recent medical evidence does not adequately address the Veteran's assertions regarding secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed disabilities since separation from service.  Subsequently, and after securing the proper authorizations where necessary, the RO should make arrangements in order to obtain all the records of treatment from all the sources listed by the Veteran which are not already on file.  

Tell the Veteran to specifically provide the necessary information to identify and obtain the records he claims exist from a July 2011 orthopedic examination, and from the Pain Clinic in Slidell, Louisiana.  

Tell the Veteran to specifically identify which VA medical facilities he has received treatment from since 2008 and then obtain all the records of any treatment at VA facilities from 2009 to the present.  If electronic VA medical records are reviewed, they must be placed in either the physical record of the Virtual VA record.  

2.  Schedule the Veteran for an appropriate examination for low back disabilities.  The report of examination should include a detailed account of all manifestations of low back disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should review the evidence of record including the service treatment records which show treatment for complaints of low back pain during service.  The examiner should indicate:

* The current diagnosis of any low back disability.

* Whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability was incurred, or became manifest during service.

* Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is caused or aggravated by the Veteran's service-connected right foot disability.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability (i.e., a baseline) before the onset of the aggravation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The claims file and a copy of this remand and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner should provide a complete rationale for all conclusions reached.

3.  Schedule the Veteran for an appropriate examination for knee disabilities.  The report of examination should include a detailed account of all manifestations of a right knee disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should review the evidence of record including the service treatment records which show treatment for complaints of knee pain during service.  The examiner should indicate:

* The current diagnosis of any right knee disability.

* Whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability was incurred in, or became manifest during, service.

* Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is caused or aggravated by the Veteran's service-connected right foot disability.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability (i.e., a baseline) before the onset of the aggravation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The claims file a copy of this remand and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner physician should provide a complete rationale for all conclusions reached.

4.  Schedule the Veteran for the appropriate examination for a disability of the right foot.  The report of examination should include a detailed account of all manifestations of the post surgical removal of a post traumatic neuroma of the right foot found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically, x-ray or other imaging testing of the right foot is required.  

The examiner should review the evidence of record including service treatment records which show trauma to the right foot during service.  The examiner should indicate whether the Veteran warrants a diagnosis of arthritis of the right foot as a separate and distinct manifestation of the post surgical removal of a post traumatic neuroma of the right foot found.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

The claims file a copy of this remand and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner physician should provide a complete rationale for all conclusions reached. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2000) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994)

6.  Following the above, readjudicate the Veteran's claims for service connection.  Consider the claims for service connection on a direct basis and secondary to the service-connected right foot disability.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


